Filed 7/24/14 In re K.G. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re K.G., a Person Coming Under the
Juvenile Court Law.
                                                                 D065499
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. SJ012929)
         Plaintiff and Respondent,

         v.

RYAN T.,

         Defendant and Appellant;

KAREN G.,

         Respondent.


         APPEAL from an order of the Superior Court of San Diego County, Garry G.

Haehnle, Judge. The appeal is dismissed as moot.



         Joseph T. Tavano, under appointment by the Court of Appeal, for Defendant and

Appellant.
       Cristina Gabrielidis, under appointment by the Court of Appeal, for Respondent

Karen G.

       Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Tahra Broderson, Deputy County Counsel, for Plaintiff and Respondent San

Diego County Health and Human Services Agency.

       Patricia K. Saucier, under appointment by the Court of Appeal, for Minor.

       This is an appeal by the father, Ryan T., from the juvenile court's disposition order

declaring his three-year-old daughter, K.G., a dependent of the court under Welfare and

Institutions Code section 360, subdivision (d), and denying Ryan's request for placement

as a nonoffending, noncustodial parent under section 361.2. (All further statutory

references are to the Welfare and Institutions Code.) Because the juvenile court has since

placed K.G. with Ryan, we dismiss the appeal as moot.

       The San Diego County Health and Human Services Agency (Agency) filed a

petition to protect K.G. after she was discovered to have numerous injuries consistent

with nonaccidental trauma. K.G.'s mother and her boyfriend were K.G.'s exclusive

caregivers at the time she was injured. Ryan, who lives in Virginia, traveled to California

to seek K.G.'s placement with him.

       At the contested disposition hearing, the juvenile court received evidence that

Ryan participated in parenting instruction, individual and conjoint therapy with K.G., and

had successful unsupervised visits with K.G. The Agency nonetheless argued "it would

be detrimental to wholesale return the child to father at this time," and requested "a

transition." The court found jurisdiction over K.G. and removed her from her mother

                                             2
under section 361, subdivision (c)(1). The court found it would be detrimental to

immediately place K.G. with Ryan in Virginia under section 361.2. Ryan appealed that

determination.

       The Agency contends Ryan's appeal is moot and moves unopposed that we take

judicial notice of interim findings and orders reflecting that Ryan has continued to have

successful visits with K.G., his home was successfully evaluated for placement, and the

Agency now recommends K.G. be placed with Ryan. We grant the Agency's request for

judicial notice.

       We notified the parties of our intent to take judicial notice of the juvenile court's

subsequent order dated June 17, 2014, in which the court ordered K.G. placed with Ryan.

We directed any party who opposed our taking judicial notice of this order to submit

written opposition. We also directed any party who contends the June 17 order does not

render this appeal moot to explain why, including by specifically advising the court

whether Ryan now has custody of K.G.

       The only submission we received was from Ryan. He did not oppose our taking

judicial notice of the June 17, 2014 order, and we therefore take judicial notice of it.

Ryan advised this court that K.G. has been placed with him since no later than July 14.

Nevertheless, he argues the appeal is not moot because the juvenile court has not yet

ordered that Ryan assume legal and physical custody of K.G. and terminated dependency

jurisdiction. We are not persuaded. Ryan's appeal challenged only the juvenile court's

initial order "denying Ryan's request for placement . . . ." (Italics added.) Indeed,

throughout his opening brief, Ryan addresses only the juvenile court's determination

                                              3
regarding placement—he does not address custody or termination of jurisdiction.

Because Ryan has, in fact, already obtained from the juvenile court the relief he properly

seeks in this appeal, we dismiss the appeal as moot. (In re Jessica K. (2000) 79
Cal. App. 4th 1313, 1315 ["When no effective relief can be granted, an appeal is moot and

will be dismissed."].)

                                     DISPOSITION

       The appeal is dismissed.



                                                                           MCINTYRE, J.

WE CONCUR:



HUFFMAN, Acting P. J.



IRION, J.




                                            4